--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.55


 
[ex10-550.jpg]
 
STANDARD SUBLEASE
(Long-form to be used with pre-1996 AIR leases)
(NOTE: NOT DESIGNED FOR SITUATIONS WHERE LESS THAN ENTIRE PREMISES ARE BEING
SUBLET)
 
 
 
1.  Basic Provisions ("Basic Provisions").
 
1.1  Parties: This Sublease ("Sublease"), dated for reference purposes only
October 26, 2009 is made by and between California Avocado
Commission ("Sublessor") and Location Based Technologies, Inc., DBA: Pocket
Finder ("Sublessee"), (collectively the "Parties", or individually a "Party").
 
1.2  Premises: That certain real property, including all improvements therein,
and commonly known by the street address of 38 Discovery, Suite 150,
Irvine located in the County of Orange, State of California and generally
described as (describe briefly the nature of the property) an approximate 10,
648 rentable square foot  office suite ("Premises").
 
1.3  Term: 1 years and 8 months commencing December 1, 2009 ("Commencement
Date") and ending July 31, 2011 ("Expiration Date").
 
1.4  Early Possession: If the Premises are available Sublessee may have
non-exclusive possession of the Premises commencing N/A ("Early Possession
Date").
 
1.5  Base Rent: $ 7 , 98 6.00 per month ("Base Rent"), payable on the 1st day of
each month commencing December 1, 2009
 
þ  If this box is checked, there are provisions in the Lease for the Base Rent
to be adjusted.
 
1.6  Base Rent and Other Monies Paid Upon Execution:
 
(a) Base Rent: $7,986.00 for the period December 1, 2009 - December 31, 2009.
 
(b) Security Deposit: $15, 439.60 ("Security Deposit").
 
(c) Association Fees: $N/A for the period
 
(d) Other: $N/A for N/A
 
(e) Total Due Upon Execution of this Lease: $23, 425.60
 
1.7  Agreed Use: The Premises shall be used and occupied only for General office
and administration and for no other purposes.
 
1.8  Real Estate Brokers:
 
(a) Representation: The following real estate brokers ( the "Brokers") and
brokerage relationships exist in this transaction (check applicable boxes):
 
x Lee & Associates - Irvine, Inc. represents Sublessor exclusively ("Sublessor's
Broker");
 
x Lee & Associates - Newport represents Sublessee exclusively ("Sublessee's
Broker"); or
 
o N/A represents both Sublessor and Sublessee ("Dual Agency").
 
(b) Payment to Brokers: Upon execution and delivery of this Sublease by both
Parties, Sublessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement (or if there is no such agreement, the sum
of_____or_____% of the total Base rent) for the brokerage services rendered
by the Brokers.
 
1.9 Guarantor. The obligations of the Sublessee under this Sublease shall be
guaranteed by N/A ("Guarantor")
 
1.10 Attachments. Attached hereto are the following, all of which constitute a
part of this Sublease:
 
þan-Addendum consisting of Paragraph 13 through 17.
þa plot floor plan depicting the Premises;
oa Work Letter;
þa copy of the master lease and any and all amendments to such lease
(collectively the "Master Lease");
 
________
________
PAGE 1 OF 7
________
________
INITIALS
 
INITIALS

--------------------------------------------------------------------------------


 
þother (specify): Furniture, Fixtures and Equipment Inventory
 
2.  Premises.
 
2.1  Letting. Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, the Premises, for the term, at the rental, and upon
all of the terms, covenants and conditions set forth in this Sublease. While the
approximate square footage of the Premises may have been used in the marketing
of the Premises for purposes of comparison, the Base Rent stated herein is NOT
tied to square footage and is not subject to adjustment should the actual size
be determined to be different. Note: Sublessee is advised to verify the actual
size prior to executing this Sublease.
 
2.2  Condition. Sublessor shall deliver the Premises to Sublessee broom clean
and free of debris on the Commencement Date or the Early Possession Date,
whichever first occurs ("Start Date"), and warrants that the existing
electrical, plumbing, fire sprinkler, lighting, heating, ventilating and air
conditioning systems ("HVAC"), and any items which the Sublessor is obligated to
construct pursuant to the Work Letter attached hereto, if any, other than those
constructed by Sublessee, shall be in good operating condition on said date. If
a non-compliance with such warranty exists as of the Start Date, or if one of
such systems or elements should malfunction or fail within the appropriate
warranty period, Sublessor shall, as Sublessor's sole obligation with respect to
such matter, except as otherwise provided in this Sublease, promptly after
receipt of written notice from Sublessee setting forth with specificity the
nature and extent of such non-compliance, malfunction or failure, rectify same
at Sublessor's expense. The warranty periods shall be as follows: (i) 6 months
as to the HVAC systems, and (ii) 30 days as to the remaining systems and other
elements. If Sublessee does not give Sublessor the required notice within the
appropriate warranty period, correction of any such non-compliance, malfunction
or failure shall be the obligation of Sublessee at Sublessee's sole cost and
expense
 
2.3  Compliance. Sublessor warrants that any improvements, alterations or
utility installations made or installed by or on behalf of Sublessor to or on
the Premises comply with all applicable covenants or restrictions of record and
applicable building codes, regulations and ordinances ("Applicable
Requirements") in effect on the date that they were made or installed. Sublessor
makes no warranty as to the use to which Sublessee will put the Premises or to
modifications which may be required by the Americans with Disabilities Act or
any similar laws as a result of Sublessee's use. NOTE: Sublessee is responsible
for determining whether or not the zoning and other Applicable Requirements are
appropriate for Sublessee's intended use, and acknowledges that past uses of the
Premises may no longer be allowed. If the Premises do not comply with said
warranty, Sublessor shall, except as otherwise provided, promptly after receipt
of written notice from Sublessee setting forth with specificity the nature and
extent of such non-compliance, rectify the same. If the Applicable Requirements
are hereafter changed so as to require during the term of this Sublease the
construction of an addition to or an alteration of the Building, the remediation
of any Hazardous Substance, or the reinforcement or other physical modification
of the Building ("Capital Expenditure"), Sublessor and Sublessee shall allocate
the cost of such work as follows:
 
(a) If such Capital Expenditures are required as a result of the specific and
unique use of the Premises by Sublessee as compared with uses by tenants in
general, Sublessee shall be fully responsible for the cost thereof, provided,
however that if such Capital Expenditure is required during the last two years
of this Sublease and the cost thereof exceeds 6 months' Base Rent, Sublessee may
instead terminate this Sublease unless Sublessor notifies Sublessee in writing,
within 10 days after receipt of Sublessee's termination notice that Sublessor
has elected to pay the difference between the actual cost thereof and the amount
equal to 6 months' Base Rent. If the Parties elect termination, Sublessee shall
immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Sublessor written notice specifying a termination
date at least 90 days thereafter. Such termination date shall, however, in no
event be earlier then the last day that Sublessee could legally utilize the
Premises without commencing such Capital Expenditure.
 
(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Sublessee (such as governmentally mandated seismic
modifications, then Sublessor shall pay for said Capital Expenditure and the
cost thereof shall be prorated between the Sublessor and Sublessee and Sublessee
shall only be obligated to pay, each month during the remainder of the term of
this Sublease or any extension therof, on the date on which Rent is due, an
amount equal to 1/144th the cost of such Capital Expenditure. Sublessee shall
pay interest on the unamortized balance at a rate that is then commercially
reasonable in the judgment of Sublessor's accountant. Sublessee may, however,
prepay its obligation at any time. Provided, however, that if such Capital
Expenditure is required during the last 2 years of this Sublease or if Sublessor
reasonably determines that it is not economically feasible to pay its share
thereof, Sublessor shall have the option to terminate this Sublease upon 90 days
prior written notice to Sublessee unless Sublessee notifies Sublessor, in
writing, within 10 days after receipt of Sublessor's termination notice that
Sublessee will pay for such Capital Expenditure. If Sublessor does not elect to
terminate, and fails to tender its share of any such Capital Expenditure,
Sublessee may advance such funds and deduct same, with interest, from Rent until
Sublessor's share of such costs have been fully paid. If Sublessee is unable to
finance Sublessor's share, or if the balance of the Rent due and payable for the
remainder of this Sublease is not sufficient to fully reimburse Sublessee on an
offset basis, Sublessee shall have the right to terminate this Sublease upon 10
days written notice to Sublessor.
 
(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Sublessee as
a result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Sublessee shall be fully
responsible for the cost thereof, and Sublessee shall not have any right to
terminate this Sublease.
 
2.4 Acknowledgements. Sublessee acknowledges that: (a) it has been given an
opportunity to inspect and measure the Premises, (b) it has been advised by
Sublessor and/or Brokers to satisfy itself with respect to the size and
condition of the Premises (including but not limited to the electrical, HVAC and
fire sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Sublessee's intended use, (c) Sublessee has made such
investigation as it deems necessary with reference to such matters and assumes
all responsibility therefor as the same relate to its occupancy of the Premises,
(d) it is not relying on any representation as to the size of the Premises made
by Brokers or Sublessor, (e) the square footage of the Premises was not material
to Sublessee's decision to sublease the Premises and pay the Rent stated herein,
and (f) neither Sublessor, Sublessor's agents, nor Brokers have made any oral or
written representations or warranties with respect to said matters other than as
set forth in this Sublease. In addition, Sublessor acknowledges that: (i)
Brokers have made no representations, promises or warranties concerning
Sublessee's ability to honor the Sublease or suitability to occupy the Premises,
and (ii) it is Sublessor's sole responsibility to investigate the financial
capability and/or suitability of all proposed tenants.
 
________
________
PAGE 2 OF 7
________
________
INITIALS
 
INITIALS

--------------------------------------------------------------------------------


 
2.5  Americans with Disabilities Act. In the event that as a result of
Sublessee's use, or intended use, of the Premises the Americans with
Disabilities Act or any similar law requires modifications or the construction
or installation of improvements in or to the Premises, Building, Project and/or
Common Areas, the Parties agree that such modifications, construction or
improvements shall be made at: o Sublessor's expense þSublessee's expense.
 
3.  Possession.
 
3.1  Early Possession. Any provision herein granting Sublessee Early Possession
of the Premises is subject to and conditioned upon the Premises being available
for such possession prior to the Commencement Date. Any grant of Early
Possession only conveys a non-exclusive right to occupy the Premises. If
Sublessee totally or partially occupies the Premises prior to the Commencement
Date, the obligation to pay Base Rent shall be abated for the period of such
Early Possession. All other terms of this Sublease (including but not limited to
the obligations to pay Sublessee's Share of Common Area Operating Expenses, Real
Property Taxes and insurance premiums and to maintain the Premises) shall,
however, be in effect during such period. Any such Early Possession shall not
affect the Expiration Date.
 
3.2  Delay in Commencement. Sublessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises by the Commencement
Date. If, despite said efforts, Sublessor is unable to deliver possession as
agreed, Sublessor shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Sublease. Sublessee shall not, however, be
obligated to pay Rent or perform its other obligations until it receives
possession of the Premises. If possession is not delivered within 60 45 days
after the commencement date, Sublessee may, at its option, by notice in writing
within 10 days after the end of such 60 45 day period, cancel this Sublease, in
which event the Parties shall be discharged from all obligations hereunder. If
such written notice is not received by Sublessor within said 10 day period,
Sublessee's right to cancel shall terminate. Except as otherwise provided, if
possession is not tendered to Sublessee when required and Sublessee does not
terminate this Sublease, as aforesaid, any period of rent abatement that
Sublessee would otherwise have enjoyed shall run from the date of delivery of
possession and continue for a period equal to what Sublessee would otherwise
have enjoyed under the terms hereof, but minus any days of delay caused by the
acts or omissions of Sublessee. If possession is not delivered within 120 60
days after the commencement date, this Sublease shall automatically terminate
unless the Parties agree, in writing, to the contrary.
 
3.3 Sublessee Compliance. Sublessor shall not be required to tender possession
of the Premises to Sublessee until Sublessee complies with its obligation to
provide evidence of insurance. Pending delivery of such evidence, Sublessee
shall be required to perform all of its obligations under this Sublease from and
after the Start Date, including the payment of Rent, notwithstanding Sublessor's
election to withhold possession pending receipt of such evidence of insurance.
Further, if Sublessee is required to perform any other conditions prior to or
concurrent with the Start Date, the Start Date shall occur but Sublessor may
elect to withhold possession until such conditions are satisfied.
 
4. Rent and Other Charges.
 
4.1 Rent Defined. All monetary obligations of Sublessee to Sublessor under the
terms of this Sublease (except for the Security Deposit) are deemed to be rent
("Rent"). Rent shall be payable in lawful money of the United States to
Sublessor at the address stated herein or to such other persons or at such other
places as Sublessor may designate in writing.
 
4.2 Utilities. Sublessee shall pay for all water, gas, heat, light, power,
telephone, data and cable trash disposal and other utilities and services
supplied to the Premises, together with any taxes thereon. As a Full Service
Gross lease, Sublessor shall pay for all building standard Net Operating
Expenses and fees per the Master Lease and shall include Janitorial and electric
charges. Any addition charges shall be at Sublesse's expense. Sublessee shall be
responsible for all electric costs exceeding $0.20/sq. ft, and any costs
incurred for after hours HVAC usage per the Master Lease agreement. Sublessor
shall inform Sublessee in writing and with copies of billing statements as
necessary of said overages and add utility overage charges to the next month's
Base Rent.
 
5. Security Deposit. Sublessee shall deposit with Sublessor the sum specified in
Paragraph 1.6(b) as security for Sublessee's faithful performance of Sublessee's
obligations hereunder. If Sublessee fails to pay Rent or other charges due
hereunder, or otherwise defaults with respect to any provision of this Sublease,
Sublessor may use, apply or retain all or any portion of said deposit for the
payment of any Rent or other charge in default or for the payment of any other
sum to which Sublessor may become obligated by reason of Sublessee's default, or
to compensate Sublessor for any loss or damage which Sublessor may suffer
thereby. If Sublessor so uses or applies all or any, portion of said deposit,
Sublessee shall within 10 days after written demand therefore forward to
Sublessor an amount sufficient to restore said Deposit to the full amount
provided for herein and Sublessee's failure to do so shall be a material breach
of this Sublease. Sublessor shall not be required to keep said Deposit separate
from its general accounts. If Sublessee performs all of Sublessee's obligations
hereunder, said Deposit, or so much thereof as has not therefore been applied by
Sublessor, shall be returned, without payment of interest to Sublessee (or at
Sublessor's option, to the last assignee, if any, of Sublessee's interest
hereunder) at the expiration of the term hereof, and after Sublessee has vacated
the Premises. No trust relationship is created herein between Sublessor and
Sublessee with respect to said Security Deposit
 
6. Master Lease.
 
________
________
PAGE 3 OF 7
________
________
INITIALS
 
INITIALS

--------------------------------------------------------------------------------


 
6.1 Sublessor is the lessee of the Premises by virtue of the Master Lease ,
wherein The Irvine Company is the lessor, hereinafter the "Master Lessor".
 
6.2 This Sublease is and shall be at all times subject and subordinate to the
Master Lease.
 
6.3 The terms, conditions and respective obligations of Sublessor and Sublessee
to each other under this Sublease shall be the terms and conditions of the
Master Lease except for those provisions of the Master Lease which are directly
contradicted by this Sublease in which event the terms of this Sublease document
shall control over the Master Lease. Therefore, for the purposes of this
Sublease, wherever in the Master Lease the word "Lessor is used it shall be
deemed to mean the Sublessor herein and wherever in the Master Lease the word
"Lessee" is used it shall be deemed to mean the Sublessee herein.
 
6.4 During the term of this Sublease and for all periods subsequent for
obligations which have arisen prior to the termination of this Sublease,
Sublessee does hereby expressly assume and agree to perform and comply with, for
the benefit of Sublessor and Master Lessor, each and every obligation of
Sublessor under the Master Lease except for the following paragraphs which are
excluded therefrom: See attached dated 10/29/09.
 
6.5 The obligations that Sublessee has assumed under paragraph 6.4 hereof are
hereinafter referred to as the "Sublessee's Assumed Obligations". The
obligations that sublessee has not assumed under paragraph 6.4 hereof are
hereinafter referred to as the "Sublessor's Remaining Obligations".
 
6.6 Sublessee shall hold Sublessor free and harmless from all liability,
judgments, costs, damages, claims or demands, including reasonable attorneys
fees, arising out of Sublessee's failure to comply with or perform Sublessee's
Assumed Obligations.
 
6.7 Sublessor agrees to maintain the Master Lease during the entire term of this
Sublease, subject, however, to any earlier termination of the Master Lease
without the fault of the Sublessor, and to comply with or perform Sublessor's
Remaining Obligations and to hold Sublessee free and harmless from all
liability, judgments, costs, damages, claims or demands arising out of
Sublessors failure to comply with or perform Sublessor's Remaining Obligations.
 
6.8 Sublessor represents to Sublessee that the Master Lease is in full force and
effect and that no default exists on the part of any Party to the Master Lease.
 
7. Assignment of Sublease and Default.
 
7.1 Sublessor hereby assigns and transfers to Master Lessor Sublessor's interest
in this Sublease, subject however to the provisions of Paragraph 8.2 hereof.
 
7.2 Master Lessor, by executing this document, agrees that until a Default shall
occur in the performance of Sublessor's Obligations under the Master Lease, that
Sublessor may receive, collect and enjoy the Rent accruing under this Sublease.
However, if Sublessor shall Default in the performance of its obligations to
Master Lessor then Master Lessor may, at its option, receive and collect,
directly from Sublessee, all Rent owing and to be owed under this Sublease. In
the event, however, that the amount collected by Master Lessor exceeds
Sublessor's obligations any such excess shall be refunded to Sublessor. Master
Lessor shall not, by reason of this assignment of the Sublease nor by reason of
the collection of the Rent from the Sublessee, be deemed liable to Sublessee for
any failure of the Sublessor to perform and comply with Sublessor's Remaining
Obligations.
 
7.3 Sublessor hereby irrevocably authorizes and directs Sublessee upon receipt
of any written notice from the Master Lessor stating that a Default exists in
the performance of Sublessor's obligations under the Master Lease, to pay to
Master Lessor the Rent due and to become due under the Sublease. Sublessor
agrees that Sublessee shall have the right to rely upon any such statement and
request from Master Lessor, and that Sublessee shall pay such Rent to Master
Lessor without any obligation or right to inquire as to whether such Default
exists and notwithstanding any notice from or claim from Sublessor to the
contrary and Sublessor shall have no right or claim against Sublessee for any
such Rent so paid by Sublessee.
 
7.4 No changes or modifications shall be made to this Sublease without the
consent of Master Lessor.
 
8. Consent of Master Lessor.
 
8.1 In the event that the Master Lease requires that Sublessor obtain the
consent of Master Lessor to any subletting by Sublessor then, this Sublease
shall not be effective unless, within 10 days of the date hereof, Master Lessor
signs this Sublease thereby giving its consent to this Subletting.
 
8.2 In the event that the obligations of the Sublessor under the Master Lease
have been guaranteed by third parties, then neither this Sublease, nor the
Master Lessor's consent, shall be effective unless, within 10days of the date
hereof, said guarantors sign this Sublease thereby giving their consent to this
Sublease.
 
8.3 In the event that Master Lessor does give such consent then:
 
(a) Such consent shall not release Sublessor of its obligations or alter the
primary liability of Sublessor to pay the Rent and perform and comply with all
of the obligations of Sublessor to be performed under the Master Lease.
 
(b) The acceptance of Rent by Master Lessor from Sublessee or any one else
liable under the Master Lease shall not be deemed a waiver by Master Lessor of
any provisions of the Master Lease.
 
(c) The consent to this Sublease shall not constitute a consent to any
subsequent subletting or assignment.
 
(d) In the event of any Default of Sublessor under the Master Lease, Master
Lessor may proceed directly against Sublessor, any guarantors or any one else
liable under the Master Lease or this Sublease without first exhausting Master
Lessor's remedies against any other person or entity liable thereon to Master
Lessor.
 
(e) Master Lessor may consent to subsequent sublettings and assignments of the
Master Lease or this Sublease or any amendments or modifications thereto without
notifying Sublessor or any one else liable under the Master Lease and without
obtaining their consent and such action shall not relieve such persons from
liability.
 
(f) In the event that Sublessor shall Default in its obligations under the
Master Lease, then Master Lessor, at its option and without being obligated to
do so, may require Sublessee to attorn to Master Lessor in which event Master
Lessor shall undertake the obligations of Sublessor under this Sublease from the
time of the exercise of said option to termination of this Sublease but Master
Lessor shall not be liable for any prepaid Rent nor any Security Deposit paid by
Sublessee, nor shall Master Lessor be liable for any other Defaults of the
Sublessor under the Sublease.
 
________
________
PAGE 4 OF 7
________
________
INITIALS
 
INITIALS

--------------------------------------------------------------------------------


 
(g) Unless directly contradicted by other provisions of this Sublease, the
consent of Master Lessor to this Sublease shall not constitute an agreement to
allow Sublessee to exercise any options which may have been granted to Sublessor
in the Master Lease (see Paragraph 39.2 of the Master Sublease).
 
8.4 The signatures of the Master Lessor and any Guarantors of Sublessor at the
end of this document shall constitute their consent to the terms of this
Sublease.
 
8.5 Master Lessor acknowledges that, to the best of Master Lessor's knowledge,
no Default presently exists under the Master Lease of obligations to be
performed by Sublessor and that the Master Lease is in full force and effect.
 
8.6 In the event that Sublessor Defaults under its obligations to be performed
under the Master Lease by Sublessor, Master Lessor agrees to deliver to
Sublessee a copy of any such notice of default. Sublessee shall have the right
to cure any Default of Sublessor described in any notice of default within ten
days after service of such notice of default on Sublessee. If such Default is
cured by Sublessee then Sublessee shall have the right of reimbursement and
offset from and against Sublessor.
 
9. Additional Brokers Commissions.
 
9.1 Sublessor agrees that if Sublessee exercises any option or right of first
refusal as granted by Sublessor herein, or any option or right substantially
similar thereto, either to extend the term of this Sublease, to renew this
Sublease, to purchase the Premises, or to lease or purchase adjacent property
which Sublessor may own or in which Sublessor has an interest, then Sublessor
shall pay to Broker a fee in accordance with the schedule of Broker in effect at
the time of the execution of this Sublease. Notwithstanding the foregoing,
Sublessor's obligation under this Paragraph is limited to a transaction in which
Sublessor is acting as a Sublessor, lessor or seller.
 
9.2 Master Lessor agrees that if Sublessee shall exercise any option or right of
first refusal granted to Sublessee by Master Lessor in connection with this
Sublease, or any option or right substantially similar thereto, either to extend
or renew the Master Lease, to purchase the Premises or any part thereof, or to
lease or purchase adjacent property which Master Lessor may own or in which
Master Lessor has an interest, or if Broker is the procuring cause of any other
lease or sale entered into between Sublessee and Master Lessor pertaining to the
Premises, any part thereof, or any adjacent property which Master Lessor owns or
in which it has an interest, then as to any of said transactions, Master Lessor
shall pay to Broker a fee, in cash, in accordance with the schedule of Broker in
effect at the time of the execution of this Sublease. Under no circumstance
shall Sublessor be liable to Broker or Master Lessor for any commissions
associated with Sublessee's right to extend or renew the Master Lease.
 
9.3 Any fee due from Sublessor or Master Lessor hereunder shall be due and
payable upon the exercise of any option to extend or renew, upon the execution
of any new lease, or, in the event of a purchase, at the close of escrow.
 
9.4 Any transferee of Sublessor's interest in this Sublease, or of Master
Lessor's interest in the Master Lease, by accepting an assignment thereof, shall
be deemed to have assumed the respective obligations of Sublessor or Master
Lessor under this Paragraph 9. Broker shall be deemed to be a third-party
beneficiary of this paragraph 9.
 
10. Representations and Indemnities of Broker Relationships. The Parties each
represent and warrant to the other that it has had no dealings with any person,
firm, broker or finder (other than the Brokers, if any) in connection with this
Sublease, and that no one other than said named Brokers is entitled to any
commission or finder's fee in connection herewith. Sublessee and Sublessor do
each hereby agree to indemnify, protect, defend and hold the other harmless from
and against liability for compensation or charges which may be claimed by any
such unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorneys'
fees reasonably incurred with respect thereto.
 
11. Attorneys fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, "Prevailing Party" shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys' fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys' fees reasonably incurred. In addition,
Sublessor shall be entitled to attorneys' fees, costs and expenses incurred in
the preparation and service of notices of Default and consultations in
connection therewith, whether or not a legal action is subsequently commenced in
connection with such Default or resulting Breach ($200 is a reasonable minimum
per occurrence for such services and consultation).
 
12. No Prior or Other Agreements; Broker Disclaimer. This Sublease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Sublessor and Sublessee each represents and warrants to the Brokers that it has
made, and is relying solely upon, its own investigation as to the nature,
quality, character and financial responsibility of the other Party to this
Sublease and as to the use, nature, quality and character of the Premises.
Brokers have no responsibility with respect thereto or with respect to any
default or breach hereof by either Party. The liability (including court costs
and attorneys' fees), of any Broker with respect to negotiation, execution,
delivery or performance by either Sublessor or Sublessee under this Sublease or
any amendment or modification hereto shall be limited to an amount up to the fee
received by such Broker pursuant to this Sublease; provided, however, that the
foregoing limitation on each Broker's liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.
 
13. The Sublease shall be on a Full Service Gross basis with no pass throughs to
Sublessee for operating expenses taxes or insurance during the Sublease Term.
 
________
________
PAGE 5 OF 7
________
________
INITIALS
 
INITIALS

--------------------------------------------------------------------------------


 
14. Prior to the Sublease Commencement Date, Sublessor shall at Sublessor's sole
cost and expense, have the flooring professionally cleaned through out the
Premises and shall provide the material and labor to patch and paint the walls
in the reception area, and patch the walls and touch up the paint throughout the
main office and corridor as needed.
 
15. Sublessor shall provide an inventory of all Sublessor owned furniture,
fixtures and equipment that will remain in the premises as part of the Sublease
Agreement. Sublessee shall be allowed to use the listed furniture, fixtures and
equipment at no charge during the Sublease Term with normal wear and tear
accepted. Sublessee shall be responsible at Sublessee's sole cost and expense
for any damage to Sublessor's furniture and equipment beyond normal wear and
tear. All postage machines, copiers, color printers shall transfer with
Sublessor.
 
16. Sublessor shall remove their sign on the exterior of the building and repair
any damage by December 31, 2009. Subject to Master Landlord's approval,
Sublessee shall be allowed to install exterior building signage per the Master
Lease at Sublessee's sole cost and expense. Sublessee shall be responsible for
the cost to remove the sign and repair any damage from said removal at the end
of the Sublease Term.
 
17. Sublease Rental Adjustments:
 
Months 01- 02
Months 03 - 10
Months 11 - 20
 
18. Contact Information:
 
 
$0.75/5F on a FSG Basis
$1.35/SF on a FSG Basis
$1.45/SF on a F5G basis
 
Sublessor: California Avocado Commission
12 Mauchly, Suite L
Irvine, CA 92618
 
Phone 949-341-1955
Fax 949-341-1970
 
Sublessee: Location Based Technologies
38 Technology, Suite 150
Irvine, CA 92618
 
Phone 800-600-1044
Fax 714-200-0287

 
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS SUBLEASE OR THE
TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:
 
1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS SUBLEASE.
 
2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE SUITABILITY
OF THE PREMISES FOR SUBLESSEE'S INTENDED USE.
WARNING: IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA,
CERTAIN PROVISIONS OF THE SUBLEASE MAY NEED TO BE REVISED TO COMPLY WITH LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED
 

Executed at:     Executed at:   On November 11, 2009     On: November 11, 2009  
         
By Sublessor:
California Avocado Commission
   
By Sublessee:
Location Based Technologies, Inc., DBA Pocket Finder
           
By: /s/ Thomas A. Bellamore
   
By: /s/ Desiree Mejia
 
Name Printed: Thomas A. Bellamore
   
Name Printed: Desireee Mejia
 
Title: President
   
Title: COO
            By:         By:   Name Printed:     Name Printed:   Title     Title
 
Address: 38 Discovery, Suitye 150
Irvine, CA 92618
   
Address: 38 Discovery, Suite 150
Irvine, CA 92618
 

 
________
________
PAGE 6 OF 7
________
________
INITIALS
 
INITIALS

--------------------------------------------------------------------------------


 

Facsimile: (949)     Facsimile: (949)   Federal ID No.     Federal ID No.      
     
BROKER
Lee & Associates - Irvine, Inc.
   
BROKER
Lee & Associates - Irvine, Inc.
           
Attn: Craig Fitterer/Mark Jerue
   
Attn: Kimberly Ahlberg
 
Title: Vice Presidenet
   
Title: Vice President
 
Address: 111 Pacifica, Suite 310
Irvine, CA 92618
   
Address: 3991 MacArthur Blvd., Suite 100
Newport Beach, CA 92660
            Telephone/facsimile: 949-727-1200       Telephone/Facsimile:
949-724-1000   Federal ID No. 949-727-1299     Federal ID No. 949-833-0608  
Consent to the above Sublease is hereby given                   Executed at:    
Executed at:   On     On:            
By Master Lessor:
The Irvine Company
   
By Guarantor(s)
By:
        Name Printed:   By:     Address:   Name Printed: Chris Popma        
Title                   By:         By:   Name Printed:     Name Printed:  
Title:     Address:  
Address: 111 Innovation Drive
Irvine, CA 92617
        Teliphone: (949) 784-2400         Facsimile:(___)         Federal ID No.
       

 
NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.: (213)
687-8616.
 
©Copyright 1997 By AIR Commercial Real Estate Association.
All rights reserved. No part of these works may be reproduced in any form
without permission in writing.
 
________
________
PAGE 7 OF 7
________
________
INITIALS
 
INITIALS

--------------------------------------------------------------------------------


 
SUBLEASE
38 Discovery, Suite #150
Irvine, CA
 
10/29/09 (9:45 am)
 
Calif Avocado / Location Based Tech (Pocket Finder)
 
REGARDING: SUBLEASE PARAGRAPH 6.4
 
EXCLUDED items from Master Lease:
 
ARTICLE 1 BASIC LEASE PROVISIONS
Item 6.
Item 9.
Item 10.
Item 11.
 
ARTICLE II
Section 2.4
Section 3.3
Section 3.4
 
ARTICLE XVIII
 
EXHIBIT X
 
FIRST AMENDMENT — III MODIFICATIONS
 
A. Basic Lease Provisions - Paragraph #2 and #3
B. Right To Extend The Lease
C. Right To Terminate
D. Security Deposit
J. Broker's Commission
 

--------------------------------------------------------------------------------


 
[ex10-5514.jpg]
 
 
[ex10-5513.jpg]
 
 
 
 
[ex10-5512.jpg]
 
 

--------------------------------------------------------------------------------


[im1.jpg]
 

--------------------------------------------------------------------------------


 
[im2.jpg]

--------------------------------------------------------------------------------


[im3.jpg]
 
 

--------------------------------------------------------------------------------


[im4.jpg]
 
 
 

--------------------------------------------------------------------------------


 
[im5.jpg]
 
 
 

--------------------------------------------------------------------------------


[im6.jpg]
 
 

--------------------------------------------------------------------------------


[im7.jpg]